IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 96-DP-01324-SCT
DANNY PORTER
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                  08/15/96
TRIAL JUDGE:                                       HON. MICHAEL RAY EUBANKS
COURT FROM WHICH APPEALED:                         LAMAR COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                            WILLIAM L. DUCKER
ATTORNEY FOR APPELLEE:                             OFFICE OF THE ATTORNEY GENERAL
                                                   BY: LESLIE S. LEE
DISTRICT ATTORNEY:                                 RICHARD DOUGLASS
NATURE OF THE CASE:                                CRIMINAL - DEATH PENALTY - DIRECT
                                                   APPEAL
DISPOSITION:                                       REVERSED AND REMANDED - 1/14/1999
MOTION FOR REHEARING FILED:                        1/28/99
MANDATE ISSUED:                                    4/8/99




      EN BANC.


      PRATHER, CHIEF JUSTICE, FOR THE COURT:




                                           I. INTRODUCTION

¶1. This case arises from the October 30, 1993, murders of Bennie Brown, Sr., and Natasha Cole. It is
alleged that Danny Porter (a.k.a. Danny Soul) and his roommate, Carlos Stewart, were hired by Herman
Saunders (a.k.a. Robert "Tricky Mickey" Marsh) to kill Brown. It is further alleged, that, immediately after
Brown's murder, Stewart returned to the scene alone and killed Cole, because she had recognized him.
Porter was acquitted of Cole's murder, and this appeal involves only Count II of the indictment, the capital
murder of Brown.

¶2. This Court finds that Porter's Sixth Amendment right to counsel was violated by a police-initiated
interrogation, which resulted in Porter's confession, and which occurred two days after Porter asserted his
right to counsel at an initial appearance. For this reason, the confession, made without the benefit of counsel,
should have been suppressed. Therefore, this case is reversed and remanded to the trial court for
proceedings consistent with this opinion.

¶3. In addition, two other issues are addressed to provide guidance on remand: (1) the granting of a
sentencing instruction on the statutory aggravator "that the defendant knowingly created a great risk to many
persons", and, (2) the communications from the Attorney General's Office made during the sentencing
phase of the trial.

¶4. This Court's consideration of the instruction on the aggravating circumstance of knowingly creating a
risk to many persons is procedurally barred, because no contemporaneous objection was raised.
Nonetheless, should similar evidence be introduced on remand, the instruction should not be given. That is,
the evidence presented was insufficient to support such an instruction.

¶5. Furthermore, the input of the Attorney General's Office during the sentencing phase of this trial warrants
a discussion on the propriety of such communications. The exact circumstances of the communication from
the Attorney General's Office are unclear from the record. This Court recognizes that the Attorney
General's Office is an important resource for prosecutors throughout this State. However, if any party is
allowed to make arguments before a trial judge on behalf of the prosecution, the arguments must be made in
the presence and hearing of defense counsel. Moreover, defense counsel must be given an opportunity to
respond. The proscription against ex parte communications is a fundamental tenet of our judicial system.
Ex parte communications from the Attorney General's Office, or any other source, are unacceptable, and
are to be avoided.

¶6. Thus, this case is reversed and remanded for proceedings consistent with this opinion. The other issues
raised by Porter are procedurally barred, without merit, and/or moot, and will not be addressed.

                                   II. STATEMENT OF THE CASE

¶7. On February 25, 1994, Danny Porter was indicted as an habitual offender for Count I, conspiracy to
commit capital murder. However, this charge was later dismissed. Porter was also indicted as an habitual
offender for Count II, the capital murder of Bennie Brown, Sr., and, Count III, the capital murder of
Natasha D. Cole, under Miss. Code Ann. § 97-3-19 (2) (d), which defines murder for hire as capital
murder.

¶8. On August 14, 1996, the jury convicted Porter of the capital murder of Bennie Brown, Sr., and
acquitted Porter of the capital murder of Natasha Cole. The sentencing phase of the trial began, and, on
August 15, 1996, the jury rendered its verdict -- that Porter should suffer death for the capital murder of
Brown.

¶9. On November 19, 1996, the trial judge denied Porter's motion for judgment notwithstanding the verdict
(JNOV) or, in the alternative, a new trial. Porter appeals, in forma pauperis, and raises the following
issues for consideration by this Court:

                                            PRE-TRIAL ISSUES

A. Whether the trial court erred in overruling the appellant's motion to quash and allowing the
State to make a substantive amendment to the indictment?

B. Whether the trial court erred in overruling the appellant's motion to suppress the statement
taken by Lieutenant Sammy Pickens?

C. Whether the trial court erred in overruling the appellant's motion for appointment of an
independent psychologist?

D. Whether the trial court erred in overruling the appellant's motion to quash the jury panel after
the court allowed open discussion between the State's attorney and potential jurors concerning
their feelings on the death penalty?

                                         GUILT PHASE ISSUES

E. Whether the trial court erred in admitting the videotape from the security camera installed in
Junior Food mart, Exhibit #14?

F. Whether the prosecutor engaged in misconduct during closing arguments?

                                    SENTENCING PHASE ISSUES

G. Whether the trial court erred in admitting the criminal record of Herman Saunders into
evidence?

H. Whether the trial court erred in allowing Dr. Chris Lott's rebuttal testimony?

I. Whether the trial court committed reversible error by incorrectly explaining to the appellant his
right of elocution?

J. Whether the trial court erred in submitting to the jury the aggravating circumstance instruction
that the appellant knowingly created a great risk to many persons?

K. Whether the trial court erred in refusing appellant's proposed Instruction D-3?

L. Whether the trial court erred in refusing appellant's proposed Instruction D-8?

M. Whether the trial court erred in refusing appellant's proposed Instruction D-11?

N. Whether the trial court erred in refusing appellant's proposed Instruction D-12?

O. Whether the trial court erred in refusing appellant's proposed Instruction D-13?

P. Whether the prosecution in this case engaged in misconduct that requires reversal?

Q. Whether the trial court erred in refusing to investigate alleged jury improprieties and in
relying on the Attorney General's office to determine procedure?

R. Whether the trial court erred in failing to declare the death penalty statute unconstitutional
and disproportionately applied?

¶10. As stated earlier, Issue B is dispositive of this case, and only Issues B, J, and Q will be addressed.

                                   III. STATEMENT OF THE FACTS
¶11. The following facts are alleged in this case. Danny Porter and Carlos Stewart went to Brown's home
on the morning of October 30, 1993. Stewart rang the doorbell, and Porter hid beside the door. One of
Stewart's schoolmates, Natasha Cole, answered the door, and Stewart asked for Brown. When Brown
came to the door, Porter shot him in the jaw, which caused Brown to eventually drown in his own blood.
Stewart and Porter ran to their vehicle. Stewart returned to the house with the gun, and killed Cole,
because she had recognized him. Saunders later paid Stewart and Porter $6,000 for killing Brown. Two
weeks after the murders, Stewart and Porter were apprehended in Atlanta.

                                         IV. LEGAL ANALYSIS

¶12. This Court's well established standard for reviewing an appeal from a capital murder conviction and a
death sentence is one of "heightened scrutiny", under which all bona fide doubts are resolved in favor of the
accused. Balfour v. State, 598 So. 2d 731, 739 (Miss.1992) (quoting Williamson v. State, 512 So. 2d
868, 872 (Miss.1987)). This Court recognizes that "what may be harmless error in a case with less at stake
becomes reversible error when the penalty is death." Id.

   Whether the trial court erred in overruling the appellant's motion to suppress the statement
                              taken by Lieutenant Sammy Pickens?

¶13. Porter claims that he invoked his right to counsel at a November 16, 1993, initial appearance. As a
result, Porter argues that his November 18, 1993, police-initiated statement to Lieutenant Sammy Pickens,
made without counsel, should have been suppressed. Porter raises this argument for the first time on appeal.
However, under the plain error doctrine, and, on the record as presented on appeal, this Court must
reverse -- despite the fact that the trial court did not have the benefit of reviewing this precise issue.

¶14. The record reflects that Porter gave three statements to the police. The first two statements were made
November 13 and 15, 1993, and were given to the Hattiesburg police officers who retrieved Porter and
Stewart from the Atlanta authorities. Porter was extremely frightened in the Fulton County Jail, and was
anxious to be returned to Mississippi. In both statements, Porter admitted that he knew of Saunders' plan to
have someone killed, and that he recommended Stewart for the job. However, Porter denied actually
participating in the murder.

¶15. After being returned to Mississippi, Porter gave a third statement on November 18, 1993, to
Lieutenant Sammy Pickens of the Mississippi Highway Patrol. In that statement, Porter confessed to
shooting Brown. Prior to trial, Porter moved for the suppression of that confession.

¶16. A suppression hearing was held, and Criminal Investigator Sammy Pickens, a veteran member of the
Mississippi Highway Patrol, testified that the Hattiesburg Police Department asked him to interview Porter.
Stewart had already confessed. The Hattiesburg officers wanted a fresh perspective from an experienced
officer, because they thought that Porter was lying. Pickens testified as to the circumstances of the
November 18, 1993, interview, which resulted in Porter's confession. Pickens believed that Porter made
the statement freely and voluntarily.

¶17. After Pickens' testimony at the pre-trial hearing, defense counsel argued that the initial appearance was
inappropriately delayed until November 19, 1993, or the day after Porter's confession. The trial judge
found that, given the fact that Porter had to be returned to Mississippi from Atlanta on November 15,
1993, an initial appearance on November 19, 1993, would not have been an untoward delay.
¶18. The November 18, 1993, confession was subsequently introduced at trial, during the testimony of
Officer Pickens. Pickens' testimony regarding the circumstances surrounding the statement was similar to
that given during the suppression hearing. At the hearing on his motion for a new trial, Porter only contested
the voluntariness of the statement given to Officer Pickens. The trial judge overruled that argument.

¶19. On appeal, Porter contends, for the first time, that this statement was taken in violation of his Sixth
Amendment right to counsel. That is, Porter contends that he made his initial appearance and requested an
attorney on November 16, 1993, and that an attorney was not appointed for him until December 1, 1993.
Thus, Porter argues that the November 18, 1993, statement to Pickens was made after the right to counsel
had attached and been asserted.

¶20. However, the factual assertions made before the trial judge at the suppression hearing were completely
different. At that hearing, defense counsel argued that Porter's initial appearance had been postponed until
after Officer Pickens was able to elicit the November 18, 1993, confession.

¶21. After the State filed its brief (in which it correctly argued that there was no evidence in the record,
regarding the initial appearance), Porter moved the trial court to supplement the record. On April 29, 1998,
the trial judge granted Porter's motion, and supplemented the record with the initial appearance form and
the accompanying waiver of rights form. The documents are signed by Porter and the Justice Court Judge,
and indicate that Porter made his initial appearance on November 16, 1993, and invoked his right to
counsel.(1)

¶22. Thus, the question is -- given that Porter requested an attorney at his initial appearance on November
16, 1998 -- whether the November 18, 1993, statement to Officer Pickens was taken in violation of
Porter's Sixth Amendment right to counsel. Granted, this is not the question that was presented to the trial
judge. However, "this Court may notice 'plain error' affecting substantial rights." Nixon v. State, 533 So.
2d 1078, 1087 (Miss. 1987). "Moreover, the Court has also proclaimed, '[w]e have in death penalty cases
the prerogative of relaxing our . . . plain error rules when the interests of justice so require.'" Foster v.
State, 639 So. 2d 1263, 1295 (Miss. 1994) (quoting Williams v. State, 445 So. 2d 798 (Miss.1984)).

¶23. On the record before us, and, under the established precedent, this Court finds that the statement to
Officer Pickens was taken in violation of Porter's Sixth Amendment right to counsel, and should not have
been admitted.

     Under both the United States and the Mississippi constitutions, an accused is entitled to be assisted
     by counsel during criminal proceedings instituted against him. "These rights are identical and differ only
     as to the time when each attaches."

     The sixth amendment right to counsel attaches once the state begins criminal proceedings by any
     means. At a pretrial proceeding, however, the law requires presence of counsel only if the proceeding
     constitutes a critical stage. A critical stage arises at any confrontation in which the results might affect
     the course of the later trial and in which the presence of counsel might avert prejudice at trial.

     Under Mississippi law, the right to counsel attaches earlier than does the sixth amendment right. This
     right attaches "once the proceedings against the defendant reach the accusatory stage." The
     "accusatory stage" is defined by Mississippi law to occur when a warrant is issued or, "by binding
     over or recognizing the offender to compel his appearance to answer the offense, as well as by
      indictment or affidavit." This right to counsel "attaches at the point in time when 'the initial appearance
      under Rule 1.04 ... ought to have been held....' " However, the defendant must be able to show some
      adverse effect or prejudice to his ability to conduct his defense before denial of this right to counsel
      constitutes reversible error.

Ormond v. State, 599 So. 2d 951, 956 (Miss. 1992) (citations omitted).

¶24. Thus, Porter's Sixth Amendment right to counsel attached at the initial appearance. Moreover, Porter
invoked this right when he indicated that he wanted "to talk to a lawyer before or during the time [he was]
questioned."(2) "'Once the right to counsel has attached and been asserted, the State must of course honor
it.'" Crawford v. State, 716 So. 2d 1028, 1038 (Miss. 1998) (quoting Morgan v. State, 681 So. 2d 82,
90 (Miss. 1996)).

      The purpose of the Sixth Amendment counsel guarantee--and hence the purpose of invoking it--is to
      "protec[t] the unaided layman at critical confrontations" with his "expert adversary," the government,
      after "the adverse positions of government and defendant have solidified" with respect to a particular
      alleged crime. Gouveia, 467 U.S., at 189 [104 S.Ct., at 2298]. . . .

      McNeil v. Wisconsin, 501 U.S. [171], ---, 111 S. Ct. 2204, 2208-09, 115 L. Ed. 2d 158, 168-69
      (1991).

                                                      ***


      Once an accused has asserted the right to counsel at arraignment or a similar proceeding, the police
      may not initiate interrogation. If the police initiate interrogation after the right has been asserted, any
      waiver by the defendant for that interrogation is invalid. Michigan v. Jackson, 475 U.S. 625, 636,
      106 S. Ct. 1404, 1411, 89 L. Ed. 2d 631, 642 (1986). "[A]fter the Sixth Amendment right to counsel
      attaches and is invoked, any statements obtained from the accused during subsequent police-initiated
      custodial questioning regarding the charge at issue (even if the accused purports to waive his rights)
      are inadmissible." McNeil v. Wisconsin, 501 U.S. [171], ----, 111 S. Ct. 2204, 2209, 115 L. Ed. 2d
158, 169 (1991) .

Balfour v. State, 598 So. 2d 731, 740-42 (Miss. 1992).


¶25. The record indicates that the Hattiesburg Police Department requested that Officer Pickens interrogate
Porter. Pickens complied on November 18, 1993 -- two days after Porter invoked his right to counsel at
the initial appearance. There is no evidence that Porter initiated the interrogation by Pickens. Therefore, the
November 18, 1993, confession is inadmissible, and this case should be reversed and remanded. See id..

¶26. If Porter's November 18, 1993, confession had duplicated the statements made prior to the
attachment and invocation of Porter's Sixth Amendment rights, then the admission of the later confession
might have been deemed harmless. See Willie v. State, 585 So. 2d 660, 670 (Miss. 1991). However, the
improperly obtained confession was Porter's sole admission that he actually shot Brown. Porter's earlier
statements only indicated that he knew of Saunders' plan to have someone killed, and had recommended
Stewart for the job. Therefore, the admission of the improperly obtained confession was highly prejudicial
to Porter.
¶27. In sum, although the trial judge was not asked to rule on this issue, the documents from the initial
appearance indicate that Porter's Sixth Amendment right to counsel had attached and had been invoked
prior to the November 18, 1993, interrogation by Officer Pickens. Therefore, the statement should not have
been admitted. For this reason, the case is reversed and remanded. However, given the fact that this issue
was first raised on appeal, the trial judge is not precluded from fully examining all facts pertaining to the
initial appearance on remand.

 Whether the trial court erred in submitting to the jury the aggravating circumstance instruction
              that the appellant knowingly created a great risk to many persons?

¶28. In addition, Porter argues that the evidence did not support jury instruction C-9, which contained the
following aggravating circumstance: that the defendant knowingly created a great risk of death to many
persons. This aggravating circumstance was one of the four aggravating circumstances found by the jury to
exist beyond a reasonable doubt. SeeMiss. Code Ann. § 99-19-101 (5) (1994) (enumerating eight
possible aggravating circumstances).

¶29. However, Porter did not contemporaneously object to the granting of this instruction, or raise the issue
in his post-trial motions. Therefore, Porter is procedurally barred from raising the matter on appeal. See
Davis v. State, 660 So. 2d 1228, 1251 (Miss. 1995).

¶30. Nonetheless, if similar evidence is presented on remand, the jury should not be instructed on this
aggravating factor. The evidence indicated that Porter and Stewart were hired to kill Brown. They went to
Brown's home on a Saturday morning, and several cars were parked in the driveway. Porter hid outside the
doorway of Brown's home. When Brown came to the door, Porter shot him and ran. This evidence is
insufficient to support an instruction on whether Porter knowingly created a great risk of death to many
people.

¶31. Of course, this statutory aggravator is not restricted "to those crimes where very large numbers of
individuals were at risk or those where the safety of others than an intended few was jeopardized".
Jackson v. State, 684 So. 2d 1213, 1235 (Miss. 1996). However, in the case sub judice, there is no
evidence that Porter knowingly created a great risk of death to anyone, other than Brown, his intended
victim. This is especially true, given that Porter was acquitted of Cole's murder.

¶32. Therefore, if similar evidence is introduced on remand, then the jury should not be instructed on this
aggravating circumstance. See Ivy v. State, 589 So. 2d 1263, 1266 (Miss. 1991) ("We do not give jury
instructions unless there is an evidentiary basis in the record for it.")

 Whether the trial court erred in refusing to investigate alleged jury improprieties and in relying
                    on the Attorney General's office to determine procedure?

¶33. Porter also contends that the trial judge improperly handled a juror's request to be removed from the
jury, which was made shortly after the jury retired to deliberate in the sentencing phase, and before actual
deliberations began. This issue is moot, because this case is being remanded for other reasons.

¶34. However, this Court addresses this issue only to emphasize the importance of the prohibition against
ex parte communications. See Miss. Code of Judicial Conduct, Canon 3(A)(4) (prohibiting judge from
initiating or considering ex parte communications concerning a pending proceeding). Apparently, during
arguments on the matter of the juror who wished to be removed from the panel, the prosecutor consulted
Marvin White of the Attorney General's Office. The exact circumstances surrounding the conversation with
White are not clear from the record, but it seems that White, via the telephone, made arguments to the trial
judge. It appears that defense counsel was in the room, but that he could only hear one end of the
conversation between White and the court.

¶35. This Court recognizes that the Attorney General's office is an important resource for prosecutors
throughout the State. However, if any party is allowed to make arguments before a trial judge on behalf of
the prosecution, the arguments must be made in the presence and hearing of defense counsel. Moreover,
defense counsel must be given an opportunity to respond. Judges are to be neutral, and, ex parte
communications should not be allowed, under any circumstances.

                                            V. CONCLUSION

¶36. Based on the foregoing, Porter's capital murder conviction and death sentence are reversed. This case
is remanded for proceedings consistent with this opinion.

¶37. REVERSED AND REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS
OPINION.

PITTMAN, P.J., AND WALLER, J., CONCUR. McRAE, J., CONCURS IN RESULT ONLY.
BANKS, J., CONCURS WITH SEPARATE WRITTEN OPINION JOINED BY SULLIVAN,
P.J. SMITH, J., CONCURS IN PART AND DISSENTS IN PART WITH SEPARATE WRITTEN
OPINION JOINED BY ROBERTS AND MILLS, JJ.




     BANKS, JUSTICE, CONCURRING:




¶38. I concur in the result and all that is said except that I would recognize no procedural bar to
consideration whether an aggravator is supported by the evidence as the majority does ante page 12. Our
statute compels that we review the evidentiary support for statutory aggravator. Miss. Code Ann. § 99-19-
105(3)(b)(1994) .

SULLIVAN, P.J., JOINS THIS OPINION.


     SMITH, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:




                                         PRE-TRIAL ISSUE B.

¶39. I concur with the majority opinion to reverse as a violation of Porter's Sixth Amendment right to
counsel occurred. However, I cannot agree with majority on two other issues for the reasons stated below.

                                    SENTENCING PHASE ISSUE J.

¶40. Regarding jury instruction C-9, the majority writes that the "evidence is insufficient to support an
instruction on whether Porter knowingly created a great risk of death to many people." Majority Opinion
at 12. The jury instruction contained the following aggravating circumstance: that the defendant knowingly
created a great risk of death to many persons. See Miss. Code Ann. § 99-19-101(5)(c) (Rev.1994). I
disagree because the evidence clearly shows that Porter knowingly created a great risk of death to many
persons.

¶41. The majority states "[t]he evidence indicated that Porter and Stewart were hired to kill Brown. They
went to Brown's home on a Saturday morning, and several cars were parked in the driveway. Porter hid
outside the doorway of Brown's home. When Brown came to the door, Porter shot him and ran." Majority
Opinion at 12. The majority conveniently fails to mention other facts in the record which show that Porter
knowingly created a great risk of death to many persons.

¶42. For example, on Friday evening, Porter and Stewart went to Brown's house to carry out the murder,
but could not determine that Brown was home. The next morning they returned and parked in the
emergency lane of a busy interstate highway behind Brown's home to plan their attack. Eventually, they
approached the house located in a residential neighborhood on Saturday morning. At this point, Porter and
Stewart were already knowingly creating a great risk of death to many people. Approaching an occupied
house in a residential neighborhood on a Saturday morning (when most people are likely to be home) with
the undisputed intent to commit a homicide with a .9 mm semi-automatic hand gun is knowingly creating a
great risk of death to many people. But there is more.

¶43. Stewart knocked on the door, and Natasha Cole answered. He asked to speak to Brown. When
Brown approached the door, Porter stepped inside and shot Brown. After they returned to the car, Stewart
told Porter that Cole had recognized him. Porter gave Stewart the gun and told Stewart that he knew what
he had to do. The jury could have reasonably inferred that Porter did not care who else was in the house
when he shot Brown or that Porter ordered Stewart back into the house to kill Cole. By his initial actions
Porter knowingly created a great risk of death to many persons. He compounded that risk by sending
Stewart back into the house. Anyone who happened to be in the house, who approached the house upon
hearing the shots, or who was walking down the street at that moment was at great risk of losing his life.

¶44. The law is clear in this regard. This Court recently addressed this aggravating circumstance in Jackson
v. State, 684 So. 2d 1213, 1235 (Miss. 1996), cert denied, ___ U.S. _ _, 117 S. Ct. 1703, 137 L. Ed.
2d 828 (1997), where we stated: "To restrict its use to those crimes where very large numbers of
individuals were at risk or those where the safety of other than an intended few was jeopardized would limit
the statute beyond its intended scope." In Jackson, four children were stabbed to death and one adult and
two other children received life-threatening stab wounds. We found that use of the "great risk to many
persons" aggravating circumstance was certainly warranted. 684 So. 2d at 1235.

¶45. In case sub judice, the murder of Brown put four other known people at risk, one of whom was
ultimately also killed, as well as the possibility of others in the neighborhood or on the nearby interstate
highway. Bullets fired in the manner as established by the facts here are not bound by the laws of gravity
and physic to stop their path of trajectories once they are fired at some intended victim. Bullets often
continue through victim's bodies, ricochet off walls, or other objects, and strike other unintended targets. In
Jackson, this Court followed the persuasive Alabama example, as follows:

      We . . . adopt instead the position taken by our sister jurisdiction in Ex parte Giles, 632 So. 2d 577
      (Ala.1993), where the defendant, like Jackson, asserted that the aggravator applied only to those
      instances where there was a great risk to those other than the intended victims. The Alabama court
      held that "[i]t would be anomalous to hold that § 13-11-6(3) allows sentence enhancement where the
      defendant unintentionally endangers persons other than the homicide victims, but disallows
      enhancement where the defendant intentionally threatens the lives of others." Id. at 584 (emphasis
      added). It further has found that the aggravating circumstance is applicable where there are multiple
      victims. Giles v. State, 632 So. 2d 568, 573 (Ala.1992)(evidence showed that defendant killed
      husband and wife, shot their daughter in the eye and one son in the chest and stabbed another);
      Wesley v. State, 575 So. 2d 108 (Ala.Cr.App.1989), rev'd on other grounds, 575 So. 2d 127
      (Ala.1990)(defendant killed two people, wounded three and attempted to murder a policeman).

Jackson, 684 So. 2d at 1235(emphasis in original). The Alabama courts have also found that firing a pistol
and shotgun in a yard and neighborhood where other people are present satisfies this aggravator. White v.
State, 587 So. 2d 1218, 1232 (Ala. Crim. App. 1990), aff'd sub nom. Ex parte White, 587 So. 2d.1236
(Ala. 1991), cert denied sub nom. White v. Alabama, 502 U.S. 1076 (1992).

¶46. Without dispute, the facts show that Porter and Stewart killed two people and endangered the lives of
others in the house as well as those in the residential neighborhood to such an extent as to satisfy Jackson.
Therefore, I can see no reason why the jury should not be instructed on this aggravating factor on remand.

                                    SENTENCING PHASE ISSUE Q.

¶47. Although the issue is moot, the majority writes concerning alleged jury improprieties and the trial
judge's reliance on the Attorney General's Office for advice. While the record is unclear as to the specifics,
the trial judge had a conversation with Assistant Attorney General Marvin White of the Attorney General's
Office. The defense claims and the majority writes "that White, via the telephone, made arguments to the
trial judge. It appears that defense counsel was in the room, but that he could only hear one end of the
conversation between White and the court." Majority Opinion at 13. I agree that there should not be ex
parte communications by the trial judge with the Attorney General's office regarding a question posed by
trial counsel. In my view, both the State and defense counsel are entitled to be privy to the Attorney
General's advice to the trial judge. However, this record does not clearly show that the conversation was in
fact ex parte. Without a more developed record, it is presumptuous of the majority to chastise the trial
judge for an alleged ex parte communication. See Code of Judicial Conduct , Canon 3(A)(4).

¶48. Moreover, in the case sub judice, the trial judge was apparently given accurate advice which
ultimately prevented a procedural error from being committed. The Attorney General's office is an important
resource for prosecutors, and nothing in this Court's opinion should be taken as a reason for prosecutors
not to consult that office.

¶49. For these reasons, I concur with the majority's opinion to the extent that it reverses because of a
violation of Porter's Sixth Amendment right to counsel, but I respectfully dissent from the majority's opinion
as to the Sentencing Phase Issues J and Q.
ROBERTS AND MILLS, JJ., JOIN THIS OPINION.




1. Porter marked "Yes" in response to the following question: "Do you want to talk to a lawyer before or
during the time you are questioned."

2. The record does not indicate that Porter was appointed counsel at his November 16, 1993, initial
appearance. However, Miss. Unif. Crim. R. of Cir. Ct. Prac. 1.05 (which was in effect at the time of
Porter's initial appearance) provided as follows: "Counsel shall be appointed no later than the time of initial
appearance . . . ." Therefore, even though Porter's counsel was apparently not appointed at the initial
appearance, such an appointment should have been made.